Citation Nr: 1519674	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  12-31 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date prior to October 4, 2001, for an award of service-connection for depressive disorder with agoraphobia, panic attacks, and sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran had active service from August 1974 to August 1977. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for an effective date prior to October 4, 2001, for an award of service-connection for depressive disorder with agoraphobia, panic attacks, and sleep disorder.

In March 2015, the Veteran was afforded a hearing at the Central Office before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  In a September 2005 rating decision, the RO granted service-connection for depressive disorder with agoraphobia, panic attacks, and sleep disorder, with an effective date of May 5, 2003. 

2.  In June 2009, the RO assigned an effective date for service connection depressive disorder with agoraphobia, panic attacks, and sleep disorder, of October 4, 2001; that rating decision was not timely appealed, and became final.






CONCLUSION OF LAW

The criteria for an effective date prior to October 4, 2001 for an award of service connection for depressive disorder with agoraphobia, panic attacks, and sleep disorder, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2014): Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

The Veteran argues that he is entitled to an effective date prior to October 4, 2001, for service connection for depressive disorder with agoraphobia, panic attacks, and sleep disorder.  He essentially argues that the correct date should be in November 1979, which is when he resigned from the postal service, and which he essentially argues is evidence of the presence of psychiatric symptoms.  

During the Veteran's hearing, held in March 2015, it was agreed that the record would be help open for 60 days to allow the Veteran time to submit additional evidence in support of his claim.  In April 2015, the Veteran submitted additional evidence to the Board, and indicated that he desired to waive RO review.  38 C.F.R. § 20.1304 (2014).  Accordingly, the Board may proceed.
 
The administrative history of this claim is as follows: in March 1979, the Veteran filed a claim for service connection for a nervous condition.  In July 1979, the RO denied the claim.  That rating decision was not timely appealed, and became final.  See 38 U.S.C.A. § 7105(c).

On October 4, 2001, the Veteran filed to reopen the claim.  In March 2002, the RO denied the claim, after determining that new and material evidence had not been submitted.  That rating decision was not timely appealed, and became final.  

In November 2002, the Veteran filed to reopen the claim.  In March 2003, the RO denied the claim, after determining that new and material evidence had not been submitted.  That rating decision was not timely appealed, and became final.  

In May 2003, the Veteran filed to reopen the claim.  In March 2004, the RO denied the claim, after determining that new and material evidence had not been submitted.  However, in September 2005, after additional evidence was received, the RO granted service-connection for depressive disorder with agoraphobia and panic attacks, with an effective date of May 5, 2003.  The Veteran appealed only the issue of entitlement to service connection for a sleep disorder, and the RO's September 2005 rating decision became final as to all other issues.  See 38 U.S.C.A. § 7105(c).

In December 2006, the Veteran raised the issue of entitlement to an earlier effective date for service connection for his depressive disorder with agoraphobia and panic attacks.  See VA Form 21-4138, received in December 2006.

In March 2007, the RO granted the claim for service connection for a sleep disorder, and evaluated this disability together with his depressive disorder with agoraphobia and panic attacks.

In October 2007, the Veteran again raised the issue of entitlement to an earlier effective date for service connection for his service-connected psychiatric disorder, now characterized as a "depressive disorder with agoraphobia, panic attacks and sleep disorder."  See Veteran's letter, dated in October 2007.  

A deferred rating action, dated in November 2007, shows that the RO determined that the Veteran's October 2007 letter was accepted as a claim for an earlier effective date for the Veteran's service-connected depressive disorder with agoraphobia, panic attacks and sleep disorder.  

In April 2008, the RO denied an effective date prior to May 5, 2003, for the Veteran's service-connected depressive disorder with agoraphobia, panic attacks and sleep disorder.  

In July 2008, the Veteran filed a notice of disagreement to the RO's April 2008 decision.  

In June 2009, the RO granted the claim, to the extent that it assigned an effective date for the Veteran's service-connected depressive disorder with agoraphobia, panic attacks, and sleep disorder, of October 4, 2001.  The RO stated that service connection was warranted based on government records that were in existence at the time the Veteran filed his claim on October 4, 2001, but were not associated with the claim file.  See 38 C.F.R. § 3.156(c) (2014).  The RO further stated that an earlier effective date commensurate with the RO's denial of the claim in 1979 was not warranted, as the Veteran was not shown to have been diagnosed with anything at that time other than a personality disorder (for which compensation is not payable).  See 38 C.F.R. §§ 3.303(c), 4.9; Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  That same month, a statement of the case was issued; a substantive appeal is not of record.  It therefore appears that the RO's April 2008 and June 2009 rating decision were not timely appealed, and became final.  See 38 U.S.C.A. § 7105(c).

In January 2011, the Veteran filed a claim for an effective date prior to October 4, 2001 for his service-connected depressive disorder with agoraphobia, panic attacks and sleep disorder.  He argued that his submitted evidence, i.e., an attached copy of his resignation from the postal service in November 1979, was a basis for an effective date in that same month (i.e., November 1979). 

In April 2011, the RO denied the claim.  The Veteran has appealed.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, the effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2014); 38 C.F.R. § 3.400(o) (2014); Harper v. Brown, 10 Vet. App. 125 (1997). 

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992). 

The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r) (2014). 

The Court has held that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  Sears v. Principi, 16 Vet. App. 244 (2002). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p). 

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  

In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed. 

The Board finds that the claim must be dismissed.  The Veteran failed to file a timely appeal of the RO's June 2009 rating decision, which assigned an effective date of October 4, 2001.  Since the Veteran did not file a timely appeal as to the June 2009 RO decision, it became final and is not subject to revision in the absence of CUE in the decision.  38 U.S.C.A. §§ 5109A, 7105; Rudd.  CUE in the June 2009 rating decision has not been alleged, and that rating decision is a legal bar to an effective date prior to the date assigned therein. 

The Veteran's subsequently-filed statements raising the issue of entitlement to an earlier effective date for his service-connected psychiatric disability are essentially claims for retroactive benefits.  See 38 U.S.C.A. § 5110(a); Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).  However, the Court has held that there is no such thing as a "freestanding" earlier effective date claim which can be raised at any time.  Rudd, 20 Vet. App. at 299.  To the extent that the RO used a different analysis in its April 2011 rating decision, this does not affect the finality of the June 2009 rating decision, and it is not a basis for circumventing Rudd.  Accordingly, the claim must be dismissed. 

The only way the Veteran could attempt to overcome the finality of the RO's June 2009 rating decision in an attempt to gain an earlier effective date is to request a revision of the June 2009 rating decision based on CUE.  See Leonard, 405 F.3d at 1337; Rudd; see also 38 U.S.C.A. § 5109A(a) (West 2014) ("a decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised.").  However, neither the Veteran nor his representative has asserted that the June 2009 rating decision contained CUE.  Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This has not been done. 

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) (noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant).  Given the foregoing, there is no basis for the assignment of an effective date for the grant of TDIU prior to July 29, 2003. 

The Court has held that where the law not the evidence is dispositive, the Board should deny an appeal because of an absence of a legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Veteran has failed to allege facts which meet the criteria in the law or regulations, and his claim must be dismissed. 

II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014), provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 

However, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  A veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide a VCAA notice if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004) (per curium); VAOPGCPREC 5-2004, 69 Fed. Reg. 59989 (2004); see also Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001) (VCAA had no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter). 

In this case, the Veteran does not assert, and there is no evidence to show, that he perfected her appeal as to the RO's final June 2009 rating decision, and there is no dispute as to the underlying facts.  In such a case, there is no additional information or evidence that could be obtained to substantiate the claim.  The Board therefore concludes that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993). 

ORDER

The claim for an effective date prior to October 4, 2001, for an award of service-connection for depressive disorder with agoraphobia, panic attacks, and sleep disorder, is dismissed.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


